Employment Contract between Commercial Mutual Insurance Company and Successor Companies and John D.Reiersen Assumptions: 1. Mr. Reiersen will terminate his employment with The Robert Plan effective 11/10/06 2. Commercial Mutual (CMIC) will make up lost salary and benefits currently being received by Mr. Reiersen from the Robert Plan. 3. Mr. Reiersen will receive additional time off in each calendar year, and his salary level will be adjusted accordingly. 4. Effective date of Contract November 13, 2006 5. Title will be President & CEO through 12/31/09 at which time Mr. Reiersen will become a consultant to the Company. Mr. Reiersen's position as Consultant will be annually renewed subject to Board approval. 6. Mr. Reiersen has the option of ending his position as President & CEO effective 12/31/08, subject to providing at least one year's prior notice of such election. Under this option, Mr. Reiersen will become a Consultant to the Company, effective 1/01/09. Current salary and benefits: Commercial Mutual Insurance Company Salary $220,000. Current contract expires 12/31/07 Company life benefits of $100,000 Company DBL insurance Company 401k plan Dental insurance Eligibility for CMIC profit sharing plan 25 time bank days Acura MDX- Company car Severance- One years pay-prorated in 2007. Robert Plan- Salary $75,000 Executive DBL Program Dental Insurance Life Insurance $75,000 Company pays 50% of supplementary life policy providing $380,000 in coverage 5 time bank days Contract terms: Period 11/13-12/31/06 Salary of $295,000 401k plan eligibility Company life Insurance at $100,000 maximum Payment of supplementary life insurance policy (approximately $2200 per year) Time bank days- prorated days at 30 day level Company holidays Dental Insurance Company DBL benefits CMIC profit sharing plan eligibility Company car- Acura MDX or equivalent Severance one year's pay plus accrued time bank days Period 1/1/07- 12/31/07- Mr. Reiersen's time bank days are increased to 40. A 5% or $15,000 pay increase will become effective 1/01/07. In return for the additional 10 time bank days, Mr. Reiersen will forgo $10,000 of that raise. Salary and benefits will be as follows: Salary $300,000 per annum 40 time bank days Company 401k plan Company profit sharing plan as approved by Board Company life insurance Supplemental life insurance benefit Company DBL program Company dental benefits Company car- MDX or equivalent Company holidays Severance pay- Up to 6/30/07- balance of the year, plus accrued time bank days. From 7/1/07- 6 months pay plus accrued time bank days Period 1/1/08-12/31/08- Mr. Reiersen will commence working on a four-day a week basis with four weeks vacation. This will increase his time bank days to 68 for the year an increase of 28 days over 2007. Mr. Reiersen will receive a salary increase of 5%, effective 1/01/08 increasing his full-time salary to $325,500. In return for the additional time bank days Mr. Reiersen will forego $35,000 of his salary. Thus salary and benefits will be as follows: Salary - $290,500 68 time bank days Company 401 k plan Company profit sharing plan as approved by Board Company life insurance Supplemental life insurance Company DBL benefits Company dental benefits Company car MDX or equivalent Company holidays Severance Pay- 6 months pay plus accrued time bank days. Period 1/1/09-12/31/09- During this period Mr. Reiersen will work on three-day week basis with four weeks vacation. This will require 116 time bank days or an increase of 66 days over the 2007 level of pay. Mr. Reiersen's salary will increase 5% effective 1/01/09 bringing gross full time salary to $342,000. In return for the additional time bank days, Mr. Reiersen will forego $85,500 of his full-time salary. Thus salary and benefits will be as follows: Salary $256,500 per annum 116 time bank days Company 401k plan Company profit sharing plan as approved by Board Company life insurance Supplemental life insurance Company DBL benefits Company dental benefits Company Car Acura MDX or equivalent Company holidays Severance pay- 6 months pay plus accrued time bank days. Note: Accrued time bank days as of 12/31/09 plus any profit sharing due for 2009 profits, will be paid in 2010 by February 28, 2010. Period 1/01/10 and subsequent years- Mr. Reiersen will receive an annual salary of $100,000 as Consultant to the Company.Mr. Reiersen in addition to his responsibilities as a Board member will provide consulting services and other specified duties as established by the Board.Mr. Reiersen will continue to be eligible for any employee profit sharing plan benefits established by the Board as well as participation in the Companies 401-k Plan. Should the Board decide to terminate Mr. Reiersen as Consultant of the Company, Mr. Reiersen shall receive a severance payment equal to $50% of his annual salary. Other provisions: 1. Accrued time bank days are capped at 50 days. 2. Upon conversion of CMIC to a stock company, CMIC will become a part of the DCAP Group Inc. and Mr. Reiersen will be granted shares of DCAP stock upon such conversion, in an amount to be determined at such time. 3. For the period 1/01/08- 12/31/09, should Mr. Reiersen decide to work more than a three or four day week his salary shall be adjusted accordingly. 4. During the term of the above employment, including service as Chairman of the Board, and for a five-year period subsequent to termination of his employment, Mr. Reiersen shall not obtain employment or provide consulting services to any competitor or potential competitor of CMIC or its successor companies. Mr. Reiersen is forever precluded from assisting any other insurers in writing CMIC's unique product lines or in utilizing its unique underwriting or claims procedures. During the course of his employment and for a five-year period subsequent to his employment, Mr. Reiersen will be required to obtain written approval from the Board for any employment or consulting services to be provided to any other insurance company. The above contract is agreed to by both parties to be effective on November 13, 2006. /s/ John D. Reiersen /s/ Barry B. Goldstein John D. ReiersenBarry B. Goldstein President & CEOChairman of the Board Commercial MutualCommercial Mutual Dated: September 13, 2006Dated: September 13, 2006
